UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
V. * Criminal No. ELH-18-0408
CHARVEZ BROOKS *

* + * * * * *

DEFENDANT’S REQUEST FOR DETENTION HEARING
Now comes the defendant, Charvez Brooks, by and through Joseph Murtha, Esquire, and
Murtha Psoras & Lanasa, LLC, and pursuant to 18 U.S.C. §3142 respectfully requests that this
Honorable Court grant a detention hearing in the above-captioned matter, and in support thereof

states the following:.

1. On September 12, 2019, the defendant consented to an order of detention by
agreement.
2. The defendant’s agreement to be detained was without prejudice to subsequently

request a hearing to set appropriate conditions of releases.
3. The defendant avers that there are conditions which can be imposed upon the
defendant which will reasonably assure the appearance of the defendant and will assure that the

defendant will not endanger the safety of any other person or the community.
Respectfully submitted,

/s/
Joseph Murtha
Federal Bar No. 23725
Murtha Psoras & Lanasa, LLC
1301 York Road, Suite 200
Lutherville, Md. 21093
(410) 583-6969
pmurtha@mpllawyers.com

Attorney for the defendant
Charvez Brooks

REQUEST FOR A HEARING

Pursuant to 18 U.S.C. §3142 the defendant requests that he be provided a hearing on his

request for review of the order of detention.

/s/
Joseph Murtha

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 13" day of March, 2020, a copy of the foregoing

Defendant’s Request for Detention Hearing was sent by electronic transmission

to Anatoly Smolkin, (Anatoly. Smolkin@usdoj.gov) Assistant United States Attorney, Office of

the United States Attorney for the District of Maryland, 36 S. Charles Street, Suite 400,

Baltimore, Maryland 21201.

/s/
Joseph Murtha
